Citation Nr: 1703494	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-08 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel
INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973 and from August 1974 to June 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  During the course of the appeal, the case was transferred to the RO in Chicago, Illinois.

The Veteran was afforded a Board videoconference hearing in July 2014; unfortunately, VA was unable to produce a written transcript of the proceeding due to an audio technical malfunction.  The Veteran was notified of the malfunction, and in September 2014 he requested that a new videoconference hearing be scheduled.  Another hearing was held before the undersigned in August 2015.  A transcript of that hearing is of record.

In October 2015, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The October 2015 Board remand directed the AOJ, in part, to obtain outstanding medical records dated from 1981 to the present from the VA Medical Centers (VAMCs) in Charleston, South Carolina and Savannah, Georgia.  Pursuant to the Board remand, the Appeals Management Center (AMC) obtained outstanding records from these facilities from March 2004 to the present.  However, in March 2016, the AMC received a negative response as to a request for records from the Charleston and Savannah VAMCs from 1981 to March 2004.  Although VA thereafter provided the Veteran notice pursuant to 38 C.F.R. § 3.159(e) that the Charleston VAMC records from 1981 to March 2004 could not be obtained, the Veteran was not provided such notice with respect to the Savannah VAMC records.  Under 38 C.F.R. § 3.159(e), if VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  38 C.F.R. § 3.159(e).  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the Veteran is ultimately responsible for providing the evidence.  Id.  No such notice was provided to the Veteran in this matter as to the Savannah VAMC records dated from 1981 to March 2004.  As such, the Board finds that remand is warranted to inform the Veteran of the unavailability of the Savannah VAMC records dated from 1981 to March 2004 pursuant to 38 C.F.R. § 3.159(e), and provide him the opportunity to provide a copy of the identified records to the VA.  

Additionally, the Board previously remanded the Veteran's claims in order for a VA medical opinion to be obtained as to the etiology of the Veteran's current right and left knee disabilities with consideration of the Veteran's statements regarding a continuity of knee symptoms since discharge from service.  Pursuant to the Board remand, the Veteran was provided a VA examination in December 2015.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to render a nexus opinion as to the Veteran's right and left knee disabilities based on the absence of the above-referenced records from the Charleston and Savannah VAMCs.  Pertinently, the Board notes that the requested medical opinion was to be obtained regardless of whether the identified medical records were obtained.  In light of the foregoing, the Board finds that remand is warranted for a medical opinion to be obtained as to the etiology of the Veteran's right and left knee disabilities.      

Finally, the Board observes that during the December 2015 VA examination, the Veteran reported that he received treatment for his knees following discharge from service from the VAMCs in Nebraska and Washington state.  The Board further notes that records from these facilities are not associated with the claims folder.  The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the unavailability of his medical records dated from 1981 to March 2004 from the VAMC in Savannah, Georgia pursuant to 38 C.F.R. § 3.159(e).  He must then be given an opportunity to respond.

2. Request any outstanding VA treatment records from the VAMCs in Nebraska and Washington state pertaining to the Veteran's treatment for his knees.  All attempts to secure this evidence must be documented in the claims folder.

3. Thereafter, refer the case to the VA examiner who conducted the December 2015 VA examination (or a suitable substitute) for a supplemental medical opinion.  Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran. The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record, as to whether it is at least as likely as not that any currently diagnosed arthritis of the knees had its onset in service, is related to any in-service disease, event, or injury, or was manifest to a compensable degree within one year after discharge from active service.

The examiner should note the Veteran's assertions of in-service complaints as well as take into account his lay statements regarding onset, symptoms, and continuity of symptoms since service.

4. After any additional notification and/or development deemed necessary is undertaken, the issues on appeal should be readjudicated, in consideration of the additional evidence obtained and any other evidence of record not previously considered.  If the benefits sought on appeal remain denied, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




